
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.11

EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into by and
between TSA Corporate Services, Inc., a Colorado corporation (the "Company"),
and David J. Campisi (the "Executive") and shall be effective as of November 1,
2004 (the "Effective Time").

        WHEREAS, the Company desires to employ the Executive as its President of
Merchandising and the Executive desires to serve in such capacity on behalf of
the Company.

        NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements hereinafter set forth, the Company and the Executive
hereby agree as follows:

        1.    Employment.    

        (a)    Term.    The term of this Agreement (the "Term") shall begin as
of the Effective Time and shall end at the time of the termination of the
Executive's employment in accordance with Section 10 herein.

        (b)    Duties.    The Executive shall serve as the President of
Merchandising for the Company and shall report directly to the Chief Executive
Officer of the Company. The Executive shall have supervisory duties and
responsibilities over the merchandising group and the allocation and pricing
group. In addition, the Executive shall perform all other duties and accept all
other responsibilities incident to such position as may be reasonably assigned
to the Executive by the Chief Executive Officer.

        (c)    Best Efforts.    During the period of the Executive's employment,
the Executive shall devote his or her best efforts and full-time and attention
to promote the business and affairs of the Company and its affiliated companies,
and shall be engaged in other business activities only to the extent that such
activities are not competitive with the Company and do not interfere or conflict
with his or her obligations to the Company hereunder, including, without
limitation, the obligations pursuant to Section 13 below. Notwithstanding the
foregoing, the Executive may (A) serve on corporate, civic, educational,
philanthropic or charitable boards or committees, (B) deliver lectures, fulfill
speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive's responsibilities hereunder. The
foregoing shall also not be construed as preventing the Executive from investing
his or her assets in such form or manner as will not require any significant
services on his or her part in the operation of the affairs of the businesses or
entities in which such investments are made; provided, however, that the
Executive shall not invest in any business competitive with the Company or its
affiliates, except that the Executive shall be permitted to own not more than 5%
of the stock of those companies whose securities are listed on a national
securities exchange or on the NASDAQ system.

        2.    Compensation.    As compensation for the services to be rendered
hereunder, the Company shall pay to the Executive an annual base salary of
$650,000 (the "Base Salary"). The Base Salary may be subject to annual increases
(but not decreases), as determined in the sole discretion of the Compensation
Committee (the "Compensation Committee") of the Board of Directors of The Sports
Authority, Inc. (the "Board"). The Base Salary shall be paid in accordance with
the Company's existing payroll policies.

        3.    Bonus.    The Executive shall be eligible for an annual target
bonus payment in an amount equal to 70% of Base Salary (the "Bonus"), which may
be increased (but not decreased) by the Compensation Committee of The Sports
Authority, Inc. The Bonus shall be determined based on the achievement of
certain performance objectives of The Sports Authority, Inc. ("Public Company")
as established by the Compensation Committee and communicated to the Executive
in writing as soon as practicable after commencement of the year in respect of
which the Bonus is paid. The Bonus may be greater or less than the target Bonus,
based on the level of achievement of the applicable performance

--------------------------------------------------------------------------------




objectives. Notwithstanding the foregoing, Company shall pay Executive a bonus
of $300,000 by April 1, 2005 for the 2004 fiscal year, less applicable federal,
state and local income and employment taxes. This payment shall be the only
bonus payment that Executive shall be entitled to for the fiscal year of 2004,
and Executive will not be eligible for any other bonus for the fiscal year of
2004.

        4.    Relocation.    The Company shall pay Executive, no later than
December 31, 2004, the amount of $300,000, less applicable federal, state and
local income and employment taxes, in connection with his relocation to
Colorado. To the extent Executive is required to pay additional taxes above
those that are withheld, upon providing written documentation acceptable to the
Company demonstrating the need to pay such additional taxes, then the Company
will reimburse Executive for such tax liability and gross up such reimbursement
up to an amount of $100,000. In addition, the Company shall reimburse the
Executive for all reasonable expenses incurred with the relocation of the
Executive, his spouse and children from Wisconsin to Denver pursuant to the
Company's relocation program, a copy of which has been provided to the
Executive.

        5.    Equity Award.    The Executive shall be eligible to receive stock
options and other equity-based compensation awards under the Public Company's
applicable Long Term Incentive Compensation Plan and otherwise, in an amount to
be determined and subject to approval by the Board.

        6.    Expenses.    The Company shall reimburse the Executive for all
necessary and reasonable travel, entertainment and other business expenses
incurred by him in the performance of his duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.
The Company shall also reimburse the Executive for reasonable legal fees
incurred in connection with the review of the terms of this Agreement.

        7.    Vacation.    The Executive shall be entitled to vacation, holiday
and sick leave at levels no less than commensurate with those provided to any
other senior executive of the Company, in accordance with the Company's
vacation, holiday and other pay-for-time-not-worked policies.

        8.    Retirement and Welfare Benefits.    The Executive shall be
entitled to participate in the Company's health, life insurance, long and
short-term disability, dental, retirement, and medical programs, if any,
pursuant to their respective terms and conditions, on a basis no less than
commensurate with those provided to any other senior executive officer of the
Company. Nothing in this Agreement shall preclude the Company or any affiliate
of the Company from terminating or amending any employee benefit plan or program
from time to time after the effective date of this Agreement, provided that any
such amendment or termination shall be effective as to the Executive only if it
is equally applicable to every other senior executive of the Company.

        9.    Perquisites.    The Executive shall be provided with such other
executive perquisites as may be provided to other executive vice presidents of
the Company (including but not limited to the use of a Company-provided
automobile of a type similar to that being provided to other executive vice
presidents of the Company and all operating and insurance costs related thereto,
and a discount card allowing the Executive to purchase items from the Company's
retail stores at cost plus 10%).

        10.    Termination.    

        (a)    Termination by the Company.    

        (1)    For Cause.    The Company may terminate the Executive's
employment hereunder at any time for Cause (as defined and in accordance with
the procedures outlined below), in which case the Company's sole liability to
the Executive shall be for unpaid Base Salary and benefits (then owed, or
accrued and owed in the future, but in all events and without increasing the
Executive's rights under any other provision hereof, excluding any Bonus
payments not yet paid) through the date of termination and

2

--------------------------------------------------------------------------------



unreimbursed expenses incurred by the Executive pursuant to Section 5 above,
each of which shall be paid within 10 days following the date of the Executive's
termination.

        (2)    Without Cause.    The Company may also terminate the Executive's
employment without Cause at any time upon not less than thirty (30) days' prior
written notice to the Executive; provided, however, that in the event that such
notice is given, the Executive shall be under no obligation to render any
additional services to the Company and shall be allowed to seek other
employment. Upon the Executive's termination in accordance with the preceding
sentence, the Company shall pay to the Executive a single lump sum in cash,
within 10 days following the date of the Executive's termination, unless another
date is mutually agreed upon by the parties, equal to the aggregate amount of
(i) unpaid Base Salary through the date of termination, (ii) 2.4 times the Base
Salary in effect immediately prior to such termination if such termination
occurs prior to the third anniversary of the Effective Time and 1.5 times such
Base Salary if such termination occurs on or following the third anniversary of
the Effective Time, and (iii) all unreimbursed expenses incurred by the
Executive pursuant to Section 6. In addition, (x) at the time of such
termination, the Executive shall be fully vested in all outstanding long-term
incentive awards (whether based in equity or cash, and specifically including,
but not limited to, stock options and restricted stock) then held by the
Executive, (y) if such termination occurs on or following the third anniversary
of the Effective Time then, no later than the date on which annual bonuses are
generally paid to the Company's executives in respect of the year of such
termination, the Executive shall receive a payment equal to 1.5 times the lesser
of (I) the target Bonus for the year of termination or (II) the Bonus to which
the Executive would have been entitled for the year of termination had the
Executive remained employed throughout such year, based on the achievement of
the Executive's Bonus objectives for such year; provided that if any portion of
such Bonus is based on subjective determinations, then for purposes of this
subclause (II) the amount of the Bonus shall be determined based on the
percentage of the applicable objective performance criteria attained multiplied
by the entire target Bonus, and (z) all health, life insurance, long-term
disability, dental, and medical programs specified in Section 8, and all
perquisites described in Section 9 (other than any Company-provided automobile
and related insurance), shall continue for a period of 18 months following such
termination (the "Severance Term"); provided, however, that the Company shall in
no event be required to provide any coverage after such time as the Executive
becomes entitled to receive benefits of the same type from another employer or
recipient of the Executive's services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other similar arrangements). At the conclusion of the Severance Term, the
Executive shall be entitled to receive all accrued benefits then owed and any
benefits pursuant to the Company's plans or programs which are accrued and owed
in the future. Notwithstanding the foregoing, if a termination described in this
Section 10(a)(2) occurs (A) within the 18-month period commencing on the date of
a Change of Control (as defined below), or (B) prior to a Change of Control and
such termination was at the request of a third party who had memorialized an
intention or taken steps reasonably calculated to effect a Change of Control or
was otherwise in anticipation of a Change of Control, the Executive shall
receive in all cases the payments and benefits described in this
Section 10(a)(2) as if such termination had occurred prior to the third
anniversary of the Effective Time, plus the Executive shall receive clear title,
free of any liens, to the car provided to the Executive pursuant to Section 9
herein.

3

--------------------------------------------------------------------------------






        (3)    "Cause" Defined.    As used in this Agreement, termination for
"Cause" shall mean a termination based upon:

          (i)  a violation of any material written rule or policy of the Company
or any of its affiliates;

         (ii)  misconduct by the Executive to the material and demonstrable
detriment of the Company or any of its affiliates;

        (iii)  the Executive's conviction of, or pleading guilty to, a felony;

        (iv)  the Executive's continued and ongoing gross negligence in the
performance of his or her duties and responsibilities to the Company as
described in this Agreement; or

         (v)  the Executive's material failure to perform his or her duties and
responsibilities to the Company as described in this Agreement (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such failure subsequent to the Executive being delivered a notice
of termination without Cause by the Company or delivering a notice of
termination for Good Reason to the Company), in either case after written notice
from the Company board of directors to the Executive of the specific nature of
such material failure and the Executive's failure to cure such material failure
within thirty (30) days following receipt of such notice.

        (b)    Termination by the Executive.    

        (1)   The Executive may resign from his or her employment hereunder in
the event of "Good Reason" after thirty (30) days' written notice from the
Executive to the Company board of directors describing in detail the "Good
Reason," if not cured within such 30-day period; provided, however, that such
notice shall be given no later than ninety (90) days after the time that the
Executive has actual knowledge of the event or condition purportedly giving rise
to Good Reason. In the event of any such resignation, the Company's obligations
to the Executive shall be the same as set forth in Section 10(a)(2) above, and
if (A) such resignation occurs within the 18-month period commencing on the date
of a Change of Control or (B) prior to a Change of Control the event
constituting Good Reason for such termination was at the request of a third
party who had memorialized an intention or taken steps reasonably calculated to
effect a Change of Control or was otherwise in anticipation of a Change of
Control, then the last sentence of Section 10(a)(2) shall apply.

        (2)   The Executive may resign his or her employment hereunder other
than for Good Reason at any time by giving no less than thirty (30) days'
written notice to the Company board of directors. In the event of any such
resignation, the Company's sole obligation to the Executive shall be for unpaid
Base Salary and benefits (then owed or accrued and owed in the future, but in
all events and without increasing the Executive's rights under any other
provision hereof, excluding any Bonus payments not yet paid) and reimbursement
of expenses pursuant to Section 6 above through the effective date of the
Executive's resignation specified in the Executive's notice.

4

--------------------------------------------------------------------------------






        (3)   For the purposes of this Agreement, "Good Reason" means
resignation by the Executive based upon the occurrence without the Executive's
express written consent of any of the following:

          (i)  a reduction in Base Salary or target or maximum Bonus, other than
as part of an across the board reduction in salaries of management personnel
(including all vice presidents and positions above) of less than 20%;

         (ii)  at any time following a Change of Control (as defined below), a
material diminution by the Company of compensation and benefits (taken as a
whole) provided to the Executive immediately prior to a Change of Control;

        (iii)  the relocation of the Executive's principal executive office to a
location more than 30 miles further from the Executive's principal residence
than the Executive's principal executive office immediately prior to such
relocation, or any requirement that the Executive be based anywhere other than
the Executive's principal executive office; or

        (iv)  any failure by the Company to comply with and satisfy clause (ii)
of the first sentence of Section 19.

Notwithstanding the above, a resignation by the Executive for any reason during
the 30-day period commencing six months after a Change of Control, upon giving
at least thirty (30) days' advance written notice to the Board, shall be
considered to be a resignation for Good Reason.

        (c)    Termination by Death or Disability.    In the event of the
Executive's death or "permanent disability" (as defined below) during the Term,
the Executive's employment shall terminate on the date of death or date of
permanent disability. In the event of such termination, the Company's sole
obligations hereunder to the Executive (or the Executive's estate) shall be for
unpaid Base Salary, accrued but unpaid benefits (then owed or accrued and owed
in the future), a pro-rata Bonus for the year of termination based on the
Executive's target Bonus for such year and the portion of such year in which the
Executive was employed, and reimbursement of expenses pursuant to Section 6
through the effective date of termination, each of which shall be paid within
10 days following the date of the Executive's termination. For purposes of this
Section 10(c), the Executive shall be considered to have suffered a "permanent
disability" if he or she has become eligible to receive benefits under the
long-term disability plan of the Company.

        11.    Change of Control.    A "Change of Control" shall be deemed to
have occurred if, after the Effective Time, (i) the beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) of securities representing more than 30% of the combined voting
power of the Public Company is acquired by any "person" as defined in sections
13(d) and 14(d) of the Exchange Act (other than the Public Company, any
subsidiary of the Public Company, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Public Company), (ii) the
merger or consolidation of the Public Company with or into another corporation
where the shareholders of the Public Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Public Company immediately prior to such merger or
consolidation, (iii) the sale or other disposition of all or substantially all
of the Public Company's assets to an entity, other than a sale or disposition by
the Public Company of all or substantially all of the

5

--------------------------------------------------------------------------------



Public Company's assets to an entity, at least 50% of the combined voting power
of the voting securities of which are owned directly or indirectly by
shareholders of the Public Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Public Company immediately prior to such sale or disposition, or (iv) during any
period of two consecutive years, individuals who at the beginning of such period
were members of the Board ("Incumbent Directors") cease for any reason (other
than death) to constitute at least a majority thereof; provided that each new
director whose election, or nomination for election by the Public Company's
shareholders, was approved by a vote of at least a majority of the directors
then still in office who were directors at the beginning of such period shall be
deemed an Incumbent Director unless such approval was made directly or
indirectly in connection with an actual or threatened election contest with
respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board.

        12.    Post-Termination Assistance.    Upon the Executive's termination
of employment with the Company, the Executive agrees to fully cooperate in all
matters relating to the winding up or pending work on behalf of the Company and
the orderly transfer of work to other employees of the Company following any
termination of the Executives' employment. The Executive further agrees that he
or she will provide, upon reasonable notice, such information and assistance to
the Company as may reasonably be requested by the Company in connection with any
audit, governmental investigation, litigation, or other dispute in which the
Company is or may become a party and as to which the Executive has knowledge;
provided, however, that (i) the Company agrees to reimburse the Executive for
any related out-of-pocket expenses, including travel expenses, and to pay the
Executive reasonable compensation for his or her time based on his or her rate
of Base Salary at the time of termination (excluding time for testimony), and
(ii) any such assistance may not unreasonably interfere with Executive's then
current employment.

        13.    Restrictive Covenants.    In consideration of the obligations of
the Company hereunder, the Executive agrees that he or she shall not, (i) during
the Term and either (x) the Severance Term or (y) the Change of Control
Severance Term, as applicable, if severance is being paid, or if no severance is
being paid, for a period of one year after a termination of the Executive's
employment with the Company for any reason, (A) directly or indirectly become an
employee, director, consultant or advisor of, or otherwise affiliated with, any
retailer of sporting goods, athletic footwear or athletic apparel which sells in
the United States through any retail channel, including without limitation,
stores, catalogs, direct mail, the Internet, and commercial and/or institutional
sales (unless (1) the sporting goods, athletic footwear and athletic apparel
sold by such retailer constitute less than 50% of the total sales by such
retailer and its licensees in the United States during the fiscal year of the
Company immediately preceding the year of such termination, (2) such retailer
had sales totaling less than $300,000,000 during the fiscal year of the Company
immediately preceding the year of such termination and had less than twenty
(20) retail outlets in the United States at the end of such fiscal year, or
(3) the classes of products sold by such retailer constitute less than 10% of
the total sales by the Company and its licensees in the United States during the
fiscal year of the Company immediately preceding the year of such termination),
or (B) directly or indirectly solicit or hire or encourage the solicitation or
hiring of any person who was an employee of the Company at any time on or after
the date of such termination (unless more than six months shall have elapsed
between the last day of such person's employment by the Company or any of its
affiliates and the first date of such solicitation or hiring); (ii) during or
after the Term, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any other
action which disparages the Company or its officers, directors, businesses or
reputations; or (iii) during or after the Term, without the written consent of
the chief executive officer of the Company, disclose to any person other than as
required by law or court order, any confidential information obtained by the
Executive while in the employ of the Company, provided, however, that
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by the

6

--------------------------------------------------------------------------------




Executive) or any specific information or type of information generally not
considered confidential by persons engaged in the same business as the Company,
or information disclosed by the Company by any member of the Board or any other
officer thereof to a third party without restrictions on the disclosure of such
information. For the purpose of Sections 12 and 13 only, the term "Company"
shall mean the Company and its affiliates, parent entities and subsidiaries.
Notwithstanding the above, nothing in this Agreement shall preclude the
Executive from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

        14.    Enforcement.    The Executive hereby expressly acknowledges that
the restrictions contained in Section 13 are reasonable and necessary to protect
the Company's legitimate interests, that the Company would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
such restrictions will result in irreparable harm to the Company. The Executive
agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of the restrictions contained in Section 13, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. The Executive irrevocably and unconditionally (i) agrees that
any legal proceeding arising out of this paragraph may be brought in the United
States District Court for the District of Colorado, or if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Denver County, Colorado, (ii) consents to the non-exclusive
jurisdiction of such court in any such proceeding, and (iii) waives any
objection to the laying of venue of any such proceeding in any such court. The
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding.

        15.    Survival.    The provisions of Sections 11, 12, 13, 14, 23 and 24
shall survive the termination of this Agreement.

        16.    No Mitigation or Set Off.    In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment. The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others; provided, however, the
Company shall have the right to offset the amount of any funds loaned or
advanced to the Executive and not repaid against any severance obligations the
Company may have to the Executive hereunder.

        17.    Return of Documents.    Upon termination of his or her
employment, the Executive agrees to return all documents belonging to the
Company or any of its affiliates in his or her possession including, but not
limited to, contracts, agreements, licenses, business plans, equipment,
software, software programs, products, work-in-progress, source code, object
code, computer disks, books, notes and all copies thereof, whether in written,
electronic or other form; provided that the Executive may retain copies of his
or her rolodex. In addition, the Executive shall certify to the Company in
writing as of the effective date of termination that none of the assets or
business records belonging to the Company are in his or her possession, remain
under his or her control, or have been transferred to any third person.

        18.    Effect of Waiver.    The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach hereof. No waiver shall be valid unless in writing.

        19.    Assignment.    This Agreement may not be assigned by either party
without the express prior written consent of the other party hereto, except that
the Company (i) may assign this Agreement to any subsidiary or affiliate of the
Company, provided that no such assignment shall relieve the Company

7

--------------------------------------------------------------------------------




of its obligations hereunder without the written consent of the Executive, and
(ii) will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

        20.    Entire Agreement; Effectiveness of Agreement.    This Agreement
sets forth the entire agreement of the parties hereto and shall supersede any
and all prior agreements and understandings concerning the Executive's
employment by the Company; provided, however, that the Executive and the Company
have entered into a side letter regarding the accelerated vesting of restricted
stock units and stock options under certain specific circumstances. This
Agreement may be changed only by a written document signed by the Executive and
the Company.

        21.    Severability.    If any one or more of the provisions, or
portions of any provision, of the Agreement shall be held to be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions or parts hereof shall not in any way be affected or impaired thereby.

        22.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND PROCEDURAL LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO RULES GOVERNING CONFLICTS OF LAW.

        23.    Arbitration.    Other than as set forth in Section 14, any
controversy, claim or dispute arising out of or relating to this Agreement or
the Executive's employment by the Company, including, but not limited to, common
law and statutory claims for discrimination, wrongful discharge, and unpaid
wages, shall be resolved by arbitration in Denver, Colorado pursuant to then
prevailing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association.

        24.    Indemnification.    During the Term, the Executive shall be
entitled to indemnification and insurance coverage for directors and officers
liability, fiduciary liability and other liabilities arising out of the
Executive's position with the Company in any capacity, in an amount not less
than the highest amount available to any other senior level executive or member
of the Board and to the full extent provided by the Company's certificate of
incorporation or by-laws, and such coverage and protections, with respect to the
various liabilities as to which the Executive has been customarily indemnified
prior to termination of employment, shall continue for at least six years
following the end of the Term. Any indemnification agreement entered into
between the Company and the Executive shall continue in full force and effect in
accordance with its terms following the termination of this Agreement.

        25.    Notices.    All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile or nationally recognized overnight courier service, addressed as
follows:

If to Executive:   At the address set forth on the signature page.
If to the Company:
 
TSA Corporate Services, Inc.
1050 West Hampden Avenue
Englewood, Colorado 80110
Attn: General Counsel
Telecopy: 303-864-2188

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

8

--------------------------------------------------------------------------------




        26.    Release.    Notwithstanding anything herein to the contrary, the
Company shall not be obligated to make any post-termination payments to the
Executive hereunder unless (i) the Executive executes and delivers to the
Company a release agreement, substantially in the form attached hereto as
Exhibit A (the "Release Agreement"), in which the Executive agrees to release
the Company and all of its affiliates from any and all claims relating to or
arising from the Executive's employment or termination, and (ii) such Release
Agreement has become effective. It is expressly understood that such release
will not extend to matters arising after the date of the Executive's
termination.

        27.    Withholding.    The Company may withhold from amounts payable
under this Agreement any and all federal, state, and local taxes that are
required to be withheld by any applicable laws and regulations. The Company may
also withhold any amounts necessary pursuant to the benefit plans, policies, or
arrangements of the Company or otherwise, in accordance with any applicable
Company policies, laws and/or regulations.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.

    TSA CORPORATE SERVICES, INC.
 
 
By:


--------------------------------------------------------------------------------

      Name: John Douglas Morton       Its: Chairman of the Board, Chief
Executive Officer and President
 
 
EXECUTIVE:
 
 


--------------------------------------------------------------------------------

David J. Campisi
Address and contact information for David J. Campisi as of the date hereof (not
to be included with any public filings without the consent of David J. Campisi):
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 

9

--------------------------------------------------------------------------------



EXHIBIT A
to
Employment Agreement

RELEASE AGREEMENT

        Reference is hereby made to the employment agreement, dated as of the
Effective Time (the "Employment Agreement"), made by and between TSA Corporate
Services, Inc., a Colorado corporation (the "Company"), and the undersigned
executive employee of the Company (the "Employee"), as such Employment Agreement
may have been amended or modified. Capitalized terms used in this Release
Agreement (the "Agreement") and not otherwise defined shall have the meaning
ascribed to such terms as set forth in the Employment Agreement.

        WHEREAS, receipt of any post-termination severance payments and/or
benefits under the terms of the Employment Agreement (a "Severance Payment") is
conditioned upon the execution of a general release agreement and Employee
desires to receive such Severance Payment and agrees to enter into this
Agreement in consideration thereof, and

        NOW THEREFORE, in consideration of the Severance Payment, to be paid
(less required withholding) upon the expiration of the period set forth in
paragraph 3(e) of this Agreement, without this Agreement having been revoked,
Employee agrees to the following:

        1.    Severance Payment.    Employee shall receive the Severance Payment
and all other payments due Employee under the Employment Agreement and as may be
required by law.

        2.    Release.    In consideration of the terms and provisions of this
Agreement, Employee hereby knowingly and voluntarily on behalf of Employee and
Employee's spouse and dependents, if any, as well as Employee's descendants,
ancestors, representatives, heirs, executors, administrators, grantees, assigns
and successors in interest, and each of them, forever relieves, releases and
discharges TSA Corporate Services, Inc. and any of its affiliates, parent
entities or subsidiaries (collectively, the "Company") and their respective
predecessors, successors, heirs, assignees, owners, members, attorneys,
representatives, affiliates, officers, directors, agents, employees, servants,
executors, administrators, accountants, shareholders, investigators, employee
benefit plans and trustees and any and all other related individuals and
entities, from any and all claims, debts, liabilities, demands, obligations,
liens, promises, acts, agreements, costs and expenses (including, but not
limited to, attorneys fees), damages, actions and causes of action, of whatever
kind or nature, including, without limitation, any statutory, civil or
administrative claim, or any claim, arising out of acts, whether known or
unknown, suspected or unsuspected, fixed or contingent, apparent or not,
including, but not limited to, any claims based on, arising out of, related to
or connected with Employee's employment with, or termination of employment from,
the Company or any of its affiliates, including, but not limited to, any claims
arising from federal, state or local laws which prohibit discrimination of the
basis of race, national origin, religion, age, sex, marital status, pregnancy,
disability, perceived disability, ancestry, sexual orientation, family or
personal leave, or any other form of discrimination, or from laws such as
worker's compensation laws which provide rights and remedies for injuries
sustained in the workplace, or from any common law claims of any kind,
including, but not limited to, contract, tort, or property rights, including,
but not limited to, breach of contract, breach of the implied covenant of good
faith and fair dealing, tortious interference with contract or current or
prospective economic advantage, fraud, deceit, breach of privacy,
misrepresentation, defamation, wrongful termination, tortious infliction of
emotional distress, loss of consortium and breach of fiduciary duty, violation
of public policy and any other common law claim of any kind whatever, any claims
for severance pay, sick leave, family leave, vacation, life insurance, bonuses,
health insurance, disability or medical insurance or any other fringe benefit or
compensation, or from any and all rights or claims arising under the Worker

10

--------------------------------------------------------------------------------




Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq. ("WARN")
and the Employee Retirement Income Security Act of 1974 ("ERISA").

        3.    ADEA Release.    Employee agrees and expressly acknowledges that
this Agreement includes a waiver and release of all claims, which Employee has
or may have under the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. § 621, et seq. ("ADEA"). The following terms and conditions apply to
and are part of the waiver and release of ADEA claims under this Agreement:

        a.     The waiver and release of claims under the ADEA contained in this
Agreement do not cover rights or claims that may arise after the date on which
Employee signs this Agreement.

        b.     This Agreement involves consideration in addition to anything of
value to which Employee is already entitled.

        c.     Employee is advised to consult an attorney before signing this
Agreement. If Employee executes this Agreement prior to the expiration of the
period specified in paragraph 3(d) below, Employee does so voluntarily and after
having had the opportunity to consult with an attorney.

        d.     Employee is granted twenty one (21) days after Employee is
presented with this Agreement to decide whether or not to sign this Agreement.

        e.     Employee will have the right to revoke the waiver and release of
claims under the ADEA within seven (7) days of signing this Agreement. This
Agreement shall not become effective or enforceable until that revocation period
has expired and Employee understands and agrees that no consideration shall be
paid to Employee pursuant to this Release Agreement or any severance pay
agreement, including the Employment Agreement, until the revocation period has
expired without this Agreement having been revoked.

        4.    Right to Consult with Counsel.    Employee represents and agrees
that Employee fully understands the right to discuss all aspects of this
Agreement with the Employee's private attorney, that to the extent desired
Employee has availed himself or herself of this right, and that Employee is
voluntarily entering into this Agreement. Employee acknowledges that by being
given this Agreement to review, Employee has been advised in writing to consult
with counsel prior to executing this Agreement.

        5.    Compliance with Employment Agreement.    Employee hereby agrees to
return to the Company all Company property, and to comply with, and be bound by,
the noncompetition, nonsolicitation, nondisparagement and confidentiality
provisions of the Employment Agreement.

        6.    No Admission of Liability.    Employee understands this Agreement
is not an admission of liability by any party.

        7.    Date of Termination.    Employee acknowledges that the effective
date of termination of employment is                         .

        EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT.

11

--------------------------------------------------------------------------------




        PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.




--------------------------------------------------------------------------------

Signature of Employee
 


--------------------------------------------------------------------------------

Dated


--------------------------------------------------------------------------------

Printed Name of Employee
 


--------------------------------------------------------------------------------

Address of Employee


--------------------------------------------------------------------------------

Signature and Title of Authorized Company Representative
 


--------------------------------------------------------------------------------

Dated

12

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
